Title: From George Washington to John Francis Mercer, 5 April 1789
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon 5th April 1789

The letter with which you was pleased to favor me, dated the 29th Ulto came to hand. For proof of my unwillingness to put the securities I have for the debt due to me for your fathers estate, in suit, I need only appeal to the length of time the money has been due—to the frank and friendly manner in whh I have, from time to time, exposed my want of it; and to the returns which have been made me. What passed between us in Philadelphia on this subject will not, I am persuaded, have escaped your recollection; for I was then assured, in unequivocal terms, that as soon as you returned to Annapolis I might expect to receive £200 cash which you had by you, or could command in a few hours, as part of a large Sum. Instead of which I need not remind you of the small part of this sum which was paid in the month of March following; and that no further notice was taken of the matter till now.
Having seen, you say, the letter which I wrote to your Brother, it is unnecessary for me to add ought to it, to prove the urgency of my present wants. Notwithstanding, to give one more, and the last proof of my disinclination to put the securities in suit, I will suspend the matter upon the payments which are proposed in your letter of the above date, and which you say I may absolutely rely on—Namely—£200 by the 20th of May, or, as I mean to be pointed, say the first of June next—half the remainder by the first of March 1790—and the residue in twelve Months from that date. This being your own proposal, proceeding from resources, you add, entirely within yourself; and on which

I may punctually and faithfully rely—I accede to them; with this assurance, that if there is a failure in either of the payments, I shall not consider myself as bound by this consent. I am Sir Yr Most Obedt Hble Servant

Go: Washington

